DETAILED ACTION
	This Office Action, based on application 16/862,163 filed 25 August 2022, is filed in response to applicant’s amendment and remarks submitted 7 March 2022.  Claims 1-9, 13, 14, and 25-33 are currently pending and have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, submitted 25 August 2022 in response to the Office Action mailed 7 March 2022, have been fully considered below.
	Claim Rejections under 35 U.S.C. § 102/103
	The applicant traverses the prior art rejection to Claim 1 (and analogously Claims 13 and 25 and respective dependent claims) alleging cited prior art fails to disclose the following limitations as amended: (1) acquiring, from the remote disk, a data file of the one or more data files, the data file being most recently accessed by a user, (2) caching the data blocks into a local disk in a computing node, and (3) caching the data blocks from the local disk to a local memory in the computing node.  With respect to (1), the applicant alleges PRAHLAD provides no indication as to when the user last accessed the file to be retrieved.  With respect to (2) and (3), the applicant alleges PRAHLAD fails to teach the local disk and local memory being in the same computing node.
	In response to (1), the Office notes the claims formerly recited “the data file being last accessed by a user” but now recites “the data file being most recently accessed by a user”.  The Office notes the term ‘last accessed’ is present in the specification at ¶[0006, 0027, 0029, 0073, 0096, and 0105], the Office further notes the specification does not recite any data file being ‘most recently accessed’ by a user.  As such, the Office interprets the terms ‘last accessed’ and ‘most recently accessed’ to be the same determined file.  The Office is unsure as to what the applicant intends to cover by limiting the data file to being a data file ‘last accessed’ or ‘most recently’ accessed by a user; the limitation may be interpreted as (a) a user hasn’t accessed any other file (locally or remotely stored) between the time the file was stored remotely and acquired from the remote disk, and/or (b) the remotely stored file hasn’t been accessed by any other user between first and second accesses by a user.  While the written specification indicates that a ‘last accessed’ file may not be stored locally, no limitations or any written description is present as to where the file was ‘last accessed’ or ‘most recently accessed’ by the user.  Typically, a client would keep the most recently accessed files in local memory and less recently accessed filed in remote storage for efficient computing.  Thus, the file “most recently accessed by a user” would typically already be in local memory.  Thus, provided interpretation (a), the only imaginable scenario in which a data file stored on remote disk is ‘most recently accessed by a user’ is that a client may store a file to remote storage, then immediate recall the file from remote storage without the user first accessing any other files (which would include any other locally or remotely stored files).  Provided interpretation (b), a file may be stored in remote storage by a user and not accessed by any other user before the user recalls the file from remote storage.  Given the broadest reasonable interpretation, the Office maintains PRAHLAD discloses the limitation (1) provided the obviousness rationale now presented in the rejection of record that any file in remote storage may be ‘most recently accessed by the user’.
In response to (2) and (3), while PRAHLAD discloses cache 1644 for storing data received from the network, the Office agrees PRAHLAD may not explicitly disclose the claimed local disk and local memory being in the same computing node.  As such, applicant’s arguments directed at the combination of limitations (2) and (3) are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in further view of MARCUS disclosing that a local storage cache may comprise both a memory and disk rendering the claims obvious in view of the combination of PRAHLAD and MARCUS for reasons cited in the rejection of record.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8, 13, 25, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over PRAHLAD et al (US PGPub 2010/0333116) in view of MARCUS (US PGPub 2010/0145990).

With respect to Claims 1, 13 and 25, PRAHLAD discloses a data hierarchical storage method/apparatus/medium, comprising: 
storing one or more data files in a remote disk (Fig 16, Cloud Storage site 115A-N; ¶[0297] – data may be stored from the cloud gateway 1540 to cloud storage 115); 
acquiring, from the remote disk, a data file of the one or more data files (¶[0252] – files may be restored from a cloud storage site 115 in response to a user request); 
segmenting the data file into data blocks (¶[0300] – a division component may receive files to be stored in cache 1644, divide the files into sub-objects, and store the sub-objects in the cache); 
caching the data blocks into a local disk in a computing node (Fig 16, cache 1644 of NAS 1505 stored on Cloud Gateway 1540 {‘computing node’}; cache 1644 is ‘local’ to Cloud Gateway 1540; ¶[0281] – cache 1644 stores data received from the network, cache 1644 may include magnetic disk).  
PRAHLAD may not explicitly disclose the data file being most recently accessed by a user; and caching the data blocks from the local disk to a local memory in a computing node.
However, MARCUS discloses caching the data blocks from the local disk to a local memory in a computing node (Fig 5, Local Cache 506 may comprise Memory 512 {‘local memory’} and Disc 514 {‘local disk’}; ¶[0027] – patient data scheduled to be viewed is stored in local cache storage 506 on local disk 514 in a viewing queue; patient data for a next patient is stored on local cache storage 506 in the faster local memory 512; patient data for patients not in the queue are stored in remote storage).
PRAHLAD and MARCUS are analogous art because they are from the same field of endeavor of hierarchical storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD and MARCUS before him or her, to modify Cache 1644 of PRAHLAD to include two types of cache storage as taught by MARCUS.  A motivation for doing so would have been to prioritize the data stored in cache based on the likelihood of immediate access of data such that prioritized data is placed on faster storage improving system performance (¶[0027]).  Therefore, it would have been obvious to combine PRAHLAD and MARCUS to obtain the invention as specified in the instant claims.
	PRAHLAD and MARCUS may not explicitly disclose the data file being most recently accessed by a user.
However, PRAHLAD states the storage system may implement an audit policy on cloud storage sites such that “an audit policy may further specify rules for handling sensitive objects” including identifying documents as personal or confidential (¶[0072]) which at least suggests access to certain data stored in cloud storage may be exclusively accessed by one user.  As such, with the suggestions asserted by PRAHLAD, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have taken into consideration PRAHLAD’s explicit teachings and suggestions to have been able to modify the combination of PRAHLAD and MARCUS’s explicit teachings such that a restored file from cloud storage may be most recently accessed by a user (since the file may only be accessed by the user) with a reasonable expectation of success.  A motivation for doing so is to prevent unauthorized access to sensitive files by providing data protection (¶[0072]).

With respect to Claims 8 and 32, the combination of PRAHLAD and MARCUS disclose the data hierarchical storage method/medium of each respective parent claim.
PRAHLAD further discloses setting a write ahead log (WAL) corresponding to the block file in the local disk for storing metadata of the block file, wherein the setting the WAL is performed before caching the data blocks into the local disk (¶[0295] – the cloud gateway 1540 may store a data structure such as a log within cache 1644 and update the data structure whenever the file system calls the cache 1644 to access, update, or change data blocks within the cache 1644; information such as block identification, change date and time, etc {analogous to ‘metadata’} may be included into the data structure).  

Claims 3, 9, 27, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over PRAHLAD in view of MARCUS and KUDO et al (US PGPub 2014/0281244).

With respect to Claims 3 and 27, the combination of PRAHLAD and MARCUS disclose the data hierarchical storage method/medium of each respective parent claim.
PRAHLAD further discloses wherein the local disk comprises blocks (¶[0295] – cache 1644 may be called to access, update, or change data blocks within the cache).
PHAHLAD and MARCUS may not explicitly disclose the method further comprising: determining whether all blocks of the local disk are full, in response to the determination all blocks of the local disk are full, eliminating data in a first group of blocks of the local disk to clear the first group of blocks of the local disk, wherein the eliminating data is performed before caching the data blocks into the local disk.  
However, KUDO discloses the method further comprising: determining whether all blocks of the local disk are full, in response to the determination all blocks of the local disk are full, eliminating data in a first group of blocks of the local disk to clear the first group of blocks of the local disk, wherein the eliminating data is performed before caching the data blocks into the local disk (¶[0144] – the block cache control program may determine whether a free area is available for storing object data,  if a free area doesn’t exist in the block cache, the block cache control program may release an area of the cache; the area is allocated in response to releasing the area).  
PRAHLAD, MARCUS, and KUDO are analogous art because they are from the same field of endeavor of cloud storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD, MARCUS, and KUDO before him or her, to modify the cloud gateway of the combination of PRAHLAD and MARCUS to include cache management as taught by KUDO.  A motivation for doing so would have been to keep the most recently accessed data in the cache (¶[0144]).  Therefore, it would have been obvious to combine PRAHLAD, MARCUS, and KUDO to obtain the invention as specified in the instant claims.

With respect to Claims 9 and 33, the combination of PRAHLAD and MARCUS disclose the data hierarchical storage method/medium of each respective parent claim.
PRAHLAD and MARCUS may not explicitly disclose in response to a data access request, searching for corresponding data blocks recursively from the local memory, the local disk to the remote disk in order, and meanwhile, caching the data blocks into the local memory and the local disk in order.
However, KUDO discloses in response to a data access request, searching for corresponding data blocks recursively from the local memory, the local disk to the remote disk in order, and meanwhile, caching the data blocks into the local memory and the local disk in order (¶[0058-0060] – when processing a block command for a read, cache is first accessed to determine whether or not data resides in the cache aka cache hit, if not aka cache miss, data is retrieved from storage).
PRAHLAD, MARCUS, and KUDO are analogous art because they are from the same field of endeavor of cloud storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD, MARCUS, and KUDO before him or her, to modify the cloud gateway of the combination of PRAHLAD and MARCUS to include cache management as taught by KUDO.  A motivation for doing so would have been to reduce time-consuming accesses to storage drives by keeping part of user data into cache so that the data can be accessed in a shorter time (¶[0056]).  Therefore, it would have been obvious to combine PRAHLAD, MARCUS, and KUDO to obtain the invention as specified in the instant claims.

Claims 5 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over PRAHLAD in view of MARCUS and BRAND (US PGPub 2015/0205819).

With respect to Claims 5 and 29, the combination of PRAHLAD and MARCUS disclose the data hierarchical storage method/medium of each respective parent claim.
PRAHLAD and MARCUS may not explicitly disclose wherein the local disk comprises at least one local file for storing data files, and the method further comprises: caching a data file into the local file of the local disk.  
However, BRAND discloses wherein the local disk comprises at least one local file for storing data files, and the method further comprises: caching a data file into the local file of the local disk (¶[0061] – data blocks may be aggregated and saved into at least one data container {analogous to ‘local file’} and placed in storage devices 320 local to cloud connector 310). 
PRAHLAD, MARCUS, and BRAND are analogous art because they are from the same field of endeavor of cloud storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD, MARCUS, and BRAND before him or her, to modify the cloud gateway of the combination of PRAHLAD and MARCUS to include storing data into containers as taught by BRAND.  A motivation for doing so would have been to increase read performance by fetching an entire container in response to a read request thus pre-fetching related blocks (¶[0063]).  Therefore, it would have been obvious to combine PRAHLAD, MARCUS, and BRAND to obtain the invention as specified in the instant claims.

Claims 2, 4, 6, 7, 14, 26, 28, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over PRAHLAD in view of MARCUS, BRAND, and KUDO.

With respect to Claims 2, 14, and 26, the combination of PRAHLAD and MARCUS disclose the data hierarchical storage method/apparatus/medium of each respective parent claim.
PRAHLAD and MARCUS may not explicitly disclose wherein the local disk comprises at least one block file having a first fixed length, the at least one block file comprises blocks, each block having a second fixed length, wherein the blocks comprise at least one empty block, and caching the data blocks into the local disk comprises: caching the data blocks into the at least one empty block of the local disk.  
However, BRAND discloses wherein the local disk comprises at least one block file having a first fixed length, the at least one block file comprises blocks, each block having a second fixed length (¶[0061] – data blocks may be aggregated and saved into at least one data container {analogous to ‘block file’} and placed in storage devices 320 local to cloud connector 310).
PRAHLAD, MARCUS, and BRAND are analogous art because they are from the same field of endeavor of cloud storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD, MARCUS, and BRAND before him or her, to modify the cloud gateway of the combination of PRAHLAD and MARCUS to include storing data into containers as taught by BRAND.  A motivation for doing so would have been to increase read performance by fetching an entire container in response to a read request thus pre-fetching related blocks (¶[0063]).  Therefore, it would have been obvious to combine PRAHLAD, MARCUS, and BRAND to obtain the invention as specified in the instant claims.
PRAHLAD, MARCUS, and BRAND may not explicitly disclose wherein the blocks comprise at least one empty block, and caching the data blocks into the local disk comprises: caching the data blocks into the at least one empty block of the local disk.
However, KUDO discloses wherein the blocks comprise at least one empty block, and caching the data blocks into the local disk comprises: caching the data blocks into the at least one empty block of the local disk (¶[0144] – free areas in the block cache area for storing data objects may be determined and allocated by the block cache control program).
PRAHLAD, MARCUS, BRAND, and KUDO are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD, MARCUS, BRAND, and KUDO before him or her, to modify the cloud gateway of the combination of PRAHLAD, MARCUS, and BRAND to include cache management as taught by KUDO.  A motivation for doing so would have been to keep the most recently accessed data in the cache (¶[0144]).  Therefore, it would have been obvious to combine PRAHLAD, MARCUS, BRAND, and KUDO to obtain the invention as specified in the instant claims.

With respect to Claims 4 and 28, the combination of PRAHLAD and MARCUS disclose the data hierarchical storage method/medium of each respective parent claim.
PRAHLAD and MARCUS may not explicitly disclose wherein the local memory comprises at least one block file having a second fixed length, the at least one block file comprises blocks, each block having a third fixed length; and the method further comprises determining whether all blocks of the local memory are full, in response to the determination that all blocks of the local memory are full, eliminating data in a second group of blocks of the local memory to clear the second group of blocks of the local memory, wherein the eliminating data is performed before caching the data blocks from the local disk to the local memory.  
However, BRAND discloses wherein the local memory comprises at least one block file having a second fixed length, the at least one block file comprises blocks, each block having a third fixed length (¶[0061] – data blocks may be aggregated and saved into at least one data container {analogous to ‘block file’} and placed in storage devices 320 local to cloud connector 310).
PRAHLAD, MARCUS, and BRAND are analogous art because they are from the same field of endeavor of cloud storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD, MARCUS, and BRAND before him or her, to modify the cloud gateway of the combination of PRAHLAD and MARCUS to include storing data into containers as taught by BRAND.  A motivation for doing so would have been to increase read performance by fetching an entire container in response to a read request thus pre-fetching related blocks (¶[0063]).  Therefore, it would have been obvious to combine PRAHLAD, MARCUS, and BRAND to obtain the invention as specified in the instant claims.
PRAHLAD, MARCUS, and BRAND may not appear to explicitly disclose the method further comprises determining whether all blocks of the local memory are full, in response to the determination that all blocks of the local memory are full, eliminating data in a second group of blocks of the local memory to clear the second group of blocks of the local memory, wherein the eliminating data is performed before caching the data blocks from the local disk to the local memory.
However, KUDO discloses the method further comprises determining whether all blocks of the local memory are full, in response to the determination that all blocks of the local memory are full, eliminating data in a second group of blocks of the local memory to clear the second group of blocks of the local memory, wherein the eliminating data is performed before caching the data blocks from the local disk to the local memory (¶[0144] – the block cache control program may determine whether a free area is available for storing object data,  if a free area doesn’t exist in the block cache, the block cache control program may release an area of the cache; the area is allocated in response to releasing the area).
PRAHLAD, MARCUS, BRAND, and KUDO are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD, MARCUS, BRAND, and KUDO before him or her, to modify the cloud gateway of the combination of PRAHLAD, MARCUS, and BRAND to include cache management as taught by KUDO.  A motivation for doing so would have been to keep the most recently accessed data in the cache (¶[0144]).  Therefore, it would have been obvious to combine PRAHLAD, MARCUS, BRAND, and KUDO to obtain the invention as specified in the instant claims.

With respect to Claims 6 and 30, the combination of PRAHLAD, MARCUS, BRAND, and KUDO disclose the data hierarchical storage method/medium of each respective parent claim.
BRAND further discloses the at least one local file being created in the file cache (¶[0061] – data blocks may be aggregated and saved into at least one data container {analogous to ‘local file’} and placed in storage devices 320 local to cloud connector 310).
KUDO further discloses wherein the local disk comprises a block cache and a file cache (¶[0011] – storage apparatus 4 may comprise a block cache area and a file cache area for storing block I/O commands and file I/O commands), block files being created in the block cache (¶[0011] – the block I/O area stores data of block I/O commands), and the method comprises: adjusting a size of the block cache in the local disk based on a size of a space occupied by the file cache in the local disk, wherein adjusting the size of the block cache is performed after caching the data file into the local file of the local disk (¶[0187-0192] – part of the file cache area may be shifted from the file cache area and added to the block cache area).  

With respect to Claims 7 and 31, the combination of PRAHLAD, MARCUS, BRAND, and KUDO disclose the data hierarchical storage method/medium of each respective parent claim.
KUDO further discloses wherein adjusting the size of the block cache in the local disk based on the size of the space occupied by the file cache in the local disk comprises at least one of:  3Attorney Docket No. 12852.0370-00000 Preliminary Amendmentincreasing the size of the block cache based on a released space of the file cache, and creating the block files or the blocks in the space released from the file cache and into the block cache (¶[0187-0192] – part of the file cache area may be shifted from the file cache area and added to the block cache area; ¶[0144] – free areas in the block cache area for storing data objects may be determined and allocated by the block cache control program); or deleting at least one of a third group of block files or a fourth group of blocks in the block cache according to the space that needs to be added in the file cache, and reducing the size of the block cache.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T LOONAN/Examiner, Art Unit 2137